ORDER

PER CURIAM.
Defendant, Gary R. Giltner, appeals from the judgment entered on his conviction by a jury for the class B felony of acting in concert with another to manufacture a controlled substance in violation of § 195.211, RSMo 1994. Defendant was sentenced to 10 years imprisonment as a prior and persistent offender. We affirm.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).